DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brandt on 06/03/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause:
receiving a plurality of documents storing non-textual content, wherein the non-textual content includes at least one of an image, a video, or a hyperlink;
determining a set of tokens for the non-textual content;
generating a fixed-length vocabulary that includes the set of tokens for the non-textual content;
generating, for each respective document in a training dataset of documents, a respective feature vector based at least in part on which tokens in the fixed-length vocabulary occur in the respective document;
training a machine-learning model based at least in part on the respective feature vector for each respective document in the training dataset;
receiving a new document with an unknown label;
generating a new feature vector for the new document as a function of the fixed-length vocabulary; and
estimating, by the trained machine learning model, the unknown label based at least in part on the new feature vector for the new document.
Cancel claim 2.
Cancel claim 12.

Claim 13 (Currently amended): The one or more non-transitory computer-readable media of Claim[[ 12]] 1, wherein the instructions further cause:
triggering an automated social media post if the estimated label satisfies a set of criteria associated with the automated social media post.
Claim 17 (Currently amended): The one or more non-transitory computer-readable media of Claim[[ 15]] 16, wherein training the plurality of models using different vocabulary parameters includes training a first model based on feature vectors generated using a first vocabulary consisting of tokens of a first content type and training a second model based on feature vectors generated using a second vocabulary consisting of tokens of a second content type.
Claim 18 (Currently amended): The one or more non-transitory computer-readable media of Claim[[ 15]] 16, wherein training the plurality of models using different vocabulary parameters includes training a first model using feature vectors generated as a function of a first set of token weights and training a second model as a function of a second set of token weights.
Claim 19 (Currently amended): A system comprising:
one or more hardware processors;
one or more non-transitory computer-readable media storing instructions, which when executed by the one or more hardware processors, cause:
receiving a plurality of documents storing non-textual content, wherein the non-textual content includes at least one of an image, a video, or a hyperlink;
determining a set of tokens for the non-textual content;
generating a fixed-length vocabulary that includes the set of tokens for the non-textual content;
generating, for each respective document in a training dataset of documents, a respective feature vector based at least in part on which tokens in the fixed-length vocabulary occur in the respective document;
training a machine-learning model based at least in part on the respective feature vector for each respective document in the training dataset;
receiving a new document with an unknown label;
generating a new feature vector for the new document as a function of the fixed-length vocabulary; and
estimating, by the trained machine learning model, the unknown label based at least in part on the new feature vector for the new document.
Claim 20 (Currently amended): A method comprising
receiving a plurality of documents storing non-textual content, wherein the non-textual content includes at least one of an image, a video, or a hyperlink;
determining a set of tokens for the non-textual content;
generating a fixed-length vocabulary that includes the set of tokens for the non-textual content;
generating, for each respective document in a training dataset of documents, a respective feature vector based at least in part on which tokens in the fixed-length vocabulary occur in the respective document;
training a machine-learning model based at least in part on the respective feature vector for each respective document in the training dataset;
receiving a new document with an unknown label;
generating a new feature vector for the new document as a function of the fixed-length vocabulary; and
estimating, by the trained machine learning model, the unknown label based at least in part on the new feature vector for the new document.
Claim 21 (New): The method of Claim 20, wherein the set of tokens includes one or more of (a) an image token corresponding to an image detected in two or more documents of the plurality of documents, (b) a video token corresponding to a video detected in two or more documents of the plurality of documents, or (c) a hyperlink token corresponding to a hyperlink detected in two or more documents of the plurality of documents; wherein the respective feature vector for each respective document is generated based on an occurrence, in the respective document, of one or more of the image token, the video token, or the hyperlink token.
Claim 22 (New): The method of Claim 20, wherein the set of tokens includes a token corresponding to one or more of (a) a particular image category detected in two or more documents of the plurality of documents, (b) a particular video category detected in two or more documents of the plurality of documents, or (c) a particular hyperlink category detected in two or more documents of the plurality of documents; wherein the respective feature vector for each respective document is generated based on an occurrence, in the respective document, of one or more of the particular image category, the particular video category or the particular hyperlink category.
Allowable Subject Matter
This communication is in response to the Amendment filed on 04/29/22 and telephone interview conducted on 06/03/22.
Claims 1, 3-11, 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 19, 20 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “receiving a plurality of documents storing non-textual content, wherein the non-textual content includes at least one of an image, a video, or a hyperlink; determining a set of tokens for the non-textual content; generating a fixed-length vocabulary that includes the set of tokens for the non-textual content; generating, for each respective document in a training dataset of documents, a respective feature vector based at least in part on which tokens in the fixed-length vocabulary occur in the respective document; training a machine-learning model based at least in part on the respective feature vector for each respective document in the training dataset; receiving a new document with an unknown label; generating a new feature vector for the new document as a function of the fixed-length vocabulary; and estimating, by the trained machine learning model, the unknown label based at least in part on the new feature vector for the new document”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 04/29/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652